DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2022 has been entered.

Information Disclosure Statement
The information disclosure statement filed on 5/16/2022 has been considered.  

Response to Amendment
This office action has been changed in response to the amendment filed on 5/25/2022.  
Claims 1, 3, 8 and 9 have been amended.  Claims 13 and 14 have been newly added.  

Allowable Subject Matter





Claims 1, 3 and 5-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s reply makes evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e).  Specifically, the substance of the reply, dated 5/25/2022, are persuasive, as such the reasons for allowance are evident from the record and the stated differences of the previously cited prior art (Jang et al., Shih et al. and Arshad et al.).  
Of specific note, an updated search resulted in finding Youn et al. (US-2020/0280948) discloses a method and user equipment for initiating service request procedures (Abstract) that includes the ability to perform a registration procedure to a Public Land Mobile Network (PLMN) over a second access network through an Access and Mobility Management Function (AMF) and to register through the AMF for service to the PLMN over a first access network (Page 3 [0051], Page 8 [0118-0119] and Page 10 [0178] i.e. non-3GPP and 3GPP), however Youn differs from the claimed invention by not explicitly reciting the registration procedure over the second access network is for non-emergency service and the registration over the first access network is for emergency service as found in independent claims 1 and 8 or for registering for first and second emergency service through the first and second access networks as found in independent claims 3 and 9.  
In general, the Examiner’s research through various 3GPP documents (including 3GPP TSG-SA WG2 Meeting #128 from July 2-6, 2018, found on IDS 5/16/2022 for reference) verifies the statement of the technical problem found in the specification [0004] and the proposed solution (enable access for a separate service on a second access network when emergency registered via a first access network).  Applicant’s claims recite a particular combination that is neither taught nor suggested by the prior art and are allowed for these reasons and the reasons stated in the responses dated 12/17/2020, 1/18/2022 and 5/25/2022.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/           Primary Examiner, Art Unit 2646